           Case 5:20-cv-00965-FB Document 8 Filed 08/25/20 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


CARLOS ANTONIO RAYMOND,                           §
                                                  §
                   Plaintiff,                     §                 SA-20-CV-00965-FB
                                                  §
vs.                                               §
                                                  §
IVEST PROPERTIES, LLC,                            §
                                                  §
                   Defendant.                     §

                           REPORT AND RECOMMENDATION
                        OF UNITED STATES MAGISTRATE JUDGE

To the Honorable United States District Judge Fred Biery:

       This Report and Recommendation concerns Plaintiff’s pro se Application to Proceed in

District Court without Prepaying Fees or Costs and proposed civil complaint [#1]. This case was

automatically referred to the undersigned upon filing, and the undersigned has authority to enter

this report and recommendation pursuant to 28 U.S.C. § 636(b)(1)(B). By his motion, Plaintiff

seeks leave to proceed in forma pauperis (“IFP”) based on his inability to afford court fees and

costs. Having considered the motion and documentation provided by Plaintiff, the undersigned

recommends the Court deny the motion.

                                            I. Analysis

       All parties instituting any civil action, suit, or proceeding in a district court of the United

States, except an application for a writ of habeas corpus, must pay a filing fee of $350, as well as

an administrative fee.1 See 28 U.S.C. § 1914(a). When faced with a request to proceed IFP,



1
  The administrative fee, which is currently $50, is waived for plaintiffs who are granted IFP
status.   See     District   Court      Miscellaneous      Fee     Schedule,     available   at
http://www.uscourts.gov/services-forms/fees/district-court-miscellaneous-fee-schedule.


                                                 1
           Case 5:20-cv-00965-FB Document 8 Filed 08/25/20 Page 2 of 5




courts must examine the financial condition of the applicant to determine whether the payment of

fees would cause an undue financial hardship. Prows v. Kastner, 842 F.2d 138, 140 (5th Cir.

1988). The district court exercises discretion in determining whether to extend the privilege of

IFP status to plaintiffs who are unable to pay filing fees. Wickerham v. Waterman, No. SA-14-

CA-766-XR, 2014 WL 5469816, at *4 (W.D. Tex. Oct. 28, 2014) (citing Startti v. United States,

415 F.2d 1115, 1116 (5th Cir. 1969)). In doing so, the Court must examine the demand on

plaintiff’s financial resources, including whether his expenses are discretionary or mandatory.

Prows, 842 F.2d at 140. Although one need not be absolutely destitute to enjoy the benefit of

IFP status, an application to proceed IFP is only sufficient if it indicates that the plaintiff truly

cannot, because of poverty, afford to pay for the costs of litigation and still provide for himself

and his dependents. Adkins v. E. I. DuPont de Nemours & Co., 335 U.S. 331, 339 (1948).

       Plaintiff’s motion to proceed IFP indicates that he is employed and receives both a

pension, annuity, or life insurance payments and disability or worker’s compensation payments.

(IFP Motion [#1] at 1.) The motion does not, however, include any information regarding the

amount of Plaintiff’s gross pay or wages, the amount of his other monthly income, or a list of his

expenses. However, Plaintiff has also filed a motion to add supplemental financial information

in support of his IFP motion [#3].2       The undersigned will grant the motion and consider

Plaintiff’s “Extended Financial Affidavit” in deciding whether he should be afforded IFP status



       2
           Plaintiff has also filed a third motion in this case, titled Motion to Vacate and Motion
of Removal of Action by Plaintiff Carlos Antonio Raymond [#4], which appears to be seeking
removal of a state court action to this Court through this lawsuit. Yet Plaintiff does not indicate
he is a defendant in any state court action and instead is attempting to sue Defendant Ivest
Properties, Inc. for damages. Accordingly, the proper procedure is for Plaintiff to seek relief
through a federal complaint and not the removal of a state court action. Plaintiff’s IFP motion
contains his proposed Complaint [#1-1] setting forth the factual allegations underlying this suit.
Plaintiff’s Motion to Vacate and Motion of Removal [#4] therefore should be dismissed as moot
because it is duplicative of Plaintiff’s proposed Complaint.
                                                 2
           Case 5:20-cv-00965-FB Document 8 Filed 08/25/20 Page 3 of 5




in this lawsuit. Plaintiff’s additional affidavit is comprised of an extensive and detailed list of his

monthly personal expenses, a separate list of his business expenses related to his work in real

estate, and a list of the expenses associated with his campaign for political office. Plaintiff does

not list anywhere in his supplemental affidavit his monthly income from his work in real estate

or the amounts of his pension or disability payments. Based on this information, the Court has

no means of evaluating whether Plaintiff’s monthly expenses exceed his monthly income or

otherwise prevent him from paying the filing fee in this case. Due to this deficiency alone, the

Court should deny Plaintiff’s motion to proceed IFP.

       In certain circumstances, the Court might afford an applicant for IFP status an additional

opportunity to supplement his financial information to further evaluate his eligibility for IFP

status. However, in this case, Plaintiff has ample experience in filing lawsuits in this Court and

in seeking IFP status. See 5:09-CV-00279-OLG; 5:16-CV-00395-FB; 5:17-CV-00685-DAE;

5:19-CV0596-OLG-HJB.          Plaintiff has previously been instructed regarding the standards

required under the IFP statute and has even in some instances complied with them. In light of

this history, Plaintiff should not be afforded an additional opportunity to provide the Court with

his wage and income information.

       Moreover, the financial information Plaintiff has provided regarding his monthly

expenses establishes his ineligibility for IFP status, regardless of his monthly income. Plaintiff’s

total personal monthly expenses are listed as $4,024.00. Plaintiff’s monthly business expenses

are listed at $923.00, and his monthly political campaign expenses are listed at $900.00, making

his total monthly expenses $5,437.00. Of this amount, Plaintiff lists numerous discretionary

expenses, such as Direct TV ($135.00), lawn services ($80.00), and church, charity, and family

contributions (totaling $625.00). “Although the desire to assist charitable causes is laudable,



                                                  3
           Case 5:20-cv-00965-FB Document 8 Filed 08/25/20 Page 4 of 5




[Plaintiff] cannot choose to assign these causes a higher priority than paying court costs for his

lawsuit.” Prows, 842 F.2d at 140.

       Finally, Plaintiff does indicate in his affidavit that his monthly expenses are “negative”

because “due to COVID-19 there has [sic] been no activities.” Yet even if Plaintiff has not

generated any income through his employment in the real estate field in the past months, his

original IFP motion indicates that he receives a monthly pension, annuity, or life insurance

payments and disability or worker’s compensation payments. Plaintiff has not indicated that

these payments have been affected by COVID-19 or if he has received any unemployment

income during the pandemic. In short, Plaintiff has not established that he cannot, due to

poverty, afford the court costs associated with this lawsuit, and Plaintiff should be required to

pay these costs, even if it means foregoing some of his monthly expenses, such as charitable

contributions, for one month.

                             II. Conclusion and Recommendation

       IT IS THEREFORE ORDERED that Plaintiff’s motion to file a supplemental financial

affidavit [#3] is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Vacate and Motion of Removal

of Action by Plaintiff Carlos Antonio Raymond [#4] is DISMISSED AS MOOT.

       The undersigned also recommends that Plaintiff’s pro se Application to Proceed in

District Court without Prepaying Fees or Costs [#1] be DENIED. Plaintiff should be directed to

either pay the filing fee or face dismissal of his proposed Complaint for failure to prosecute or

failure to comply with the orders of this Court. See Fed. R. Civ. P. 41(b).




                                                 4
           Case 5:20-cv-00965-FB Document 8 Filed 08/25/20 Page 5 of 5




              III. Instructions for Service and Notice of Right to Object/Appeal

       The United States District Clerk shall serve a copy of this report and recommendation on

all parties by either (1) electronic transmittal to all parties represented by attorneys registered as

a “filing user” with the clerk of court, or (2) by mailing a copy to those not registered by certified

mail, return receipt requested. Written objections to this report and recommendation must be

filed within fourteen (14) days after being served with a copy of same, unless this time period is

modified by the district court. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The party shall file

the objections with the clerk of the court, and serve the objections on all other parties. A party

filing objections must specifically identify those findings, conclusions or recommendations to

which objections are being made and the basis for such objections; the district court need not

consider frivolous, conclusive, or general objections. A party’s failure to file written objections

to the proposed findings, conclusions and recommendations contained in this report shall bar the

party from a de novo determination by the district court. Thomas v. Arn, 474 U.S. 140, 149–

52(1985); Acuña v. Brown & Root, Inc., 200 F.3d 335, 340 (5th Cir. 2000). Additionally, failure

to file timely written objections to the proposed findings, conclusions and recommendations

contained in this report and recommendation shall bar the aggrieved party, except upon grounds

of plain error, from attacking on appeal the unobjected-to proposed factual findings and legal

conclusions accepted by the district court. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

1428–29 (5th Cir. 1996) (en banc).

       SIGNED this 25th day of August, 2020.




                                               ELIZABETH S. ("BETSY") CHESTNEY
                                               UNITED STATES MAGISTRATE JUDGE


                                                  5
